 1
 2
 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5
      MICHAEL MOI,
 6
                                  Plaintiff,             No. C17-0853RSL
 7
                           v.                            MINUTE ORDER
 8
      CHIHULY STUDIO, INC., et al.,
 9
                                  Defendants.
10
11
         The following Minute Order is made and entered on the docket at the direction of the
12
      HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
13
14          On January 24, 2019, defendants filed a motion to seal documents related to a request for
15    protective order in the above-captioned matter. Dkt. # 80. Non-dispositive motions are
16    generally noted for consideration on the third Friday after filing pursuant to LCR 7(d)(3).1 The
17    Clerk of Court is therefore directed to renote Dkt. # 80 on the Court’s calendar for Friday,
18    February 8, 2019.
19
20          DATED this 25th day of January, 2019.
21
                                                       /s/ Kerry Simonds
22
                                                Kerry Simonds, Deputy Clerk to
23                                              the Honorable Robert S. Lasnik, Judge
                                                (206) 370-8519
24
25
            1
             The Local Civil Rules of this district were amended on December 4, 2018. Motions to seal are
26   no longer covered by the second Friday provision of LCR 7(d)(2).


     MINUTE ORDER
